Title: From George Washington to Rufus Putnam, 18 March 1783
From: Washington, George
To: Putnam, Rufus


                        
                            Sir
                            Head Quarters 18th Mar: 1783
                        
                        In Consequence of your Letter of Yesterday, and provided it is done with the Consent of Captains Smith,
                            Burnham, & such others as you mention to be concerned in the Decision, You are hereby authorised to appoint a
                            Board of Officers to revise & decide on the relative Rank of those Captains in the Massa. Line correcting any
                            Mistake which may have heretofore taken place between them in any former Decision—And report the proceedings to Head
                            Quarters. I am &c.
                    